

113 S1961 RS: Chemical Safety and Drinking Water Protection Act of 2014
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 524113th CONGRESS2d SessionS. 1961[Report No. 113–238]IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Manchin (for himself, Mrs. Boxer, Mr. Rockefeller, Mr. Durbin, Mr. Udall of New Mexico, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJuly 31, 2014Reported by Mrs. Boxer, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo protect surface water from contamination by chemical storage facilities, and for other purposes.1.Short titleThis Act may be cited as the Chemical Safety and Drinking Water Protection Act of 2014.2.Protection of surface water from contamination by chemical storage facilities(a)In generalThe Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended by adding at the end the following:GProtection of surface water from contamination by chemical storage facilities1471.DefinitionsIn this part:(1)Covered chemical storage facility(A)In generalThe term covered chemical storage facility means a facility at which a chemical  is stored and the Administrator or State, as applicable,
			 determines that a release of  the chemical from the facility poses a risk
			 of harm to a public water system.(B)ExclusionsThe term covered chemical storage facility does not include a facility that is subject to a procedure, method, or other requirement for
			 equipment to address hazardous substances pursuant to section 311(j)(1)(C)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)(1)(C)).(C)ConsiderationsIn determining risk of harm posed by a chemical storage facility under subparagraph (A), the
			 Administrator or State, as applicable, may consider the requirements of
			 applicable Federal or State laws (including regulations).(2)State programThe term State program means a chemical storage facility source water protection program established under section 1472.1472.Establishment of State programs(a)In generalNot later than 1 year after the date of enactment of this part, the Administrator or each  State
			 exercising primary enforcement responsibility for public water systems, as
			 applicable, shall carry out, directly or through delegation, a chemical
			 storage facility source water protection program   to provide for the
			 protection of public water systems from a release of a chemical from a
			 covered chemical storage facility.(b)Program requirements(1)In generalA State program under subsection (a) shall provide for oversight and inspection of each covered 
			 chemical storage facility in accordance with the requirements described in
			 paragraph (2) to prevent the release of chemicals into the water supply in
			 watersheds with public water systems that rely on surface water, including
			 a covered chemical storage facility located in a source water area 
			 identified under section 1453.(2)Minimum requirementsAt a minimum, a State program shall include—(A)requirements for covered chemical storage facilities, including—(i)acceptable standards of good design, construction, or maintenance;(ii)leak detection;(iii)spill and overfill control;(iv)inventory control;(v)an emergency response and communication plan;(vi)an employee training and safety plan;(vii)an inspection of the integrity of each covered chemical storage facility;(viii)lifecycle maintenance, including corrosion protection;(ix)notice to the Administrator, the appropriate State agency, and applicable public water systems of—(I)the potential toxicity of the stored chemicals to humans and the environment; and(II)safeguards or other precautions that can be taken to detect, mitigate, or otherwise limit the
			 adverse effects of a release of the stored chemicals; and(x)financial responsibility requirements, including proof of insurance, bond, or other similar
			 instrument;(B)inspections of covered chemical storage facilities, which shall occur—(i)for a covered chemical storage facility identified in a source water assessment area under section
			 1453, not less frequently than once every 3 years; and(ii)for any other covered chemical storage facility, not less frequently than once every 5 years; and(C)a comprehensive inventory of the covered chemical storage facilities  in each State.(c)National primary drinking water regulationsFor purposes of primary enforcement responsibility,  a State program and any requirements under
			 this part shall be—(1)considered to be a part of the national primary drinking water regulations established under
			 section 1412; and(2)implemented and enforced in accordance with the procedures under sections 1413 and 1414 and part E.(d)AdministrationA State program shall be carried out—(1)if the State exercises	primary enforcement responsibility for public water systems in that State
			 under this Act, by the State; and(2)if the State does not exercise primary enforcement responsibility for public water systems in that
			 State under this Act, by the Administrator.(e)GuidanceThe Administrator may issue guidance or provide other technical assistance to State programs in
			 carrying out activities under this part.1473.Corrective action ordersThe Administrator under section 1472(d)(2) or the State under section 1472(d)(1), as applicable, 
			 may issue an order to the owner or operator of a covered chemical storage
			 facility to carry out this part.1474.Cost recoveryIf costs have been incurred by the Administrator or the State, as applicable, for undertaking a
			 response action under this part relating to the release of a chemical, the
			 owner or operator of the covered chemical storage facility shall be liable
			 to the Administrator or the State for those costs.1475.Transfer of covered chemical storage facilitiesNotwithstanding the inspection schedule under section 1472(b)(2)(B), no person shall transfer a
			 covered chemical storage facility unless—(1)prior to the closing or completion of the transfer, the transferor submits to the transferee the
			 results of a pretransfer inspection of the integrity of the covered
			 chemical storage facility, which shall be conducted pursuant to any
			 requirements set by the Administrator under section 1472(d)(2) or the
			 State under section 1472(d)(1), as applicable; and(2)the transferor or the transferee agrees to take appropriate measures to address the results of the
			 pretransfer inspection prior to the date that is 30 days after the date on
			 which the covered chemical storage facility closes or is transferred.1476.Information sharing(a)Information for public water systemsThe Administrator or State, as applicable, shall provide  public water systems with information
			 relating to—(1)emergency response plans for covered chemical storage facilities located within the same watershed
			 as the public water system; and(2)an inventory of each chemical held at the covered chemical storage facilities described in 
			 paragraph  (1).(b)Emergency response plansA copy of each	emergency response plan submitted under section 1472(b)(2)(A) shall be provided to—(1)the Administrator (if the State exercises primary responsibility for public water systems in that
			 State); and(2)the Secretary of Homeland Security.(c)Information(1)In generalThe Administrator or a State, as applicable, may keep confidential information the Administrator or
			 the State  determines to be sensitive and present a security risk to a
			 covered chemical storage facility.(2)ExceptionsParagraph (1) shall not—(A)apply to public health information; or(B)prevent the sharing of information with the Administrator, the Secretary of Homeland Security, a
			 public water system, or a public agency involved in emergency response..(b)Emergency powersSection 1431 of the Safe Drinking Water Act (42 U.S.C. 300i) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following:(b)Petitions(1)In generalIn any case in which the Administrator is authorized to act under subsection (a), the owner or
			 operator of a public water system may—(A)commence a civil action for appropriate equitable relief, including a restraining order or
			 permanent or temporary injunction, to address any activity or facility
			 that may present an imminent and substantial endangerment to the health of
			 persons who are supplied by that public water system; or(B)petition the Administrator to issue an order or commence a civil action under subsection (a).(2)Response(A)In generalSubject to subparagraph (B), not later than 30 days after the date on which the Administrator
			 receives a petition under paragraph (1), the Administrator shall respond
			 to the petition and initiate such action as the Administrator determines
			 to be appropriate.(B)Special rule for emergenciesIf the owner or  operator of a public water system submits the petition under paragraph (1) in
			 response to an emergency, the Administrator shall respond not later than
			 72 hours after receipt of the petition..(c)Conforming amendmentSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—(1)in subsections (a), (b), (e), (f), and (g)—(A)by inserting after public water system each place it appears or a covered chemical storage facility; and(B)by inserting after public water systems each place it appears or a covered chemical storage facility; and(2)in  subsection (i)—(A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting appropriately;(B)by striking the heading designation and all that follows through means— and inserting the following:(i)DefinitionsIn this section:(1)Applicable requirementThe term applicable requirement means—; (C)in paragraph (1)(A) (as so redesignated)—(i)by inserting a comma after 1417; and(ii)by striking or 1445 and inserting 1445, or part G; and(D)by adding at the end the following:(2)Covered chemical storage facilityThe term covered chemical storage facility has the meaning given the term in section 1471..1.Short titleThis Act may be cited as the Chemical Safety and Drinking Water Protection Act of 2014.2.Protection of surface water from contamination by chemical storage tanks(a)In generalThe Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended by adding at the end the following:GProtection of surface water from contamination by chemical storage tanks1471.DefinitionsIn this part:(1)ChemicalThe term chemical means a chemical substance that is—(A)identified as a hazardous substance, as defined in section 101(14) of  the Comprehensive
			 Environmental Response,
			 Compensation, and Liability Act (42 U.S.C. 9601(14));(B)subject to emergency planning or reporting requirements of the Emergency Planning and Community
			 Right-To-Know Act (42 U.S.C. 11001 et seq.); or(C)defined as a contaminant under section 1401(6) of the Safe Drinking Water Act (42 U.S.C. 300f(6)).(2)Covered chemical storage tank(A)In generalThe term covered chemical storage tank means an onshore, fixed, above-ground bulk chemical storage container (including any
			 associated piping and appurtenances), or a combination of such storage
			 containers, from which a release of  the chemical from the tank or 
			 storage containers or combination of storage containers and tanks could
			 pose a risk
			 of harm to a public water system.(B)Exclusions(i)In generalThe term covered chemical storage tank does not include a tank or container that is subject to a procedure, method, or other requirement
			 pursuant to regulations promulgated under section 311(j)(1)(C)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)(1)(C)).(ii)Additional exclusionsThe
			 Administrator or State, as applicable, shall consider and may adopt
			 appropriate exclusions—(I)based on applicable Federal or State laws (including
			 regulations) that substantially meet the requirements and purposes of 
			 this Act; or(II)for covered chemical storage tanks that the Administrator or State, as applicable, determines would
			 not pose a risk of harm to a public water system.(3)ProgramThe term program means a chemical storage tank surface water protection program established under section 1472.1472.Establishment of programs(a)In generalNot later than 2 years after the date of enactment of this part, the Administrator or each  State
			 exercising primary enforcement responsibility for public water systems, as
			 applicable, shall establish, directly or through delegation to any State
			 agency the Governor of the State determines is appropriate, a chemical
			 storage tank surface water protection program to provide for the
			 protection of public water systems from a release of a chemical from a
			 covered chemical storage tank.(b)Program requirements(1)In generalA program under subsection (a) shall provide for oversight and inspection of each covered 
			 chemical storage tank in accordance with the requirements described in
			 paragraph (2) to prevent the release of chemicals into surface water
			 supplies of public water systems, including
			 a covered chemical storage tank located in a source water area 
			 identified under section 1453.(2)Minimum requirementsAt a minimum, the program shall include—(A)requirements for covered chemical storage tanks, including—(i)appropriate standards of good design, construction, or maintenance;(ii)leak detection;(iii)spill and overfill prevention and containment;(iv)inventory control for the purpose of promptly determining the quantity of chemicals released in the
			 event of a spill;(v)an emergency response and communication plan, including procedures for immediately notifying, after
			 discovery of a chemical release, public water
			 systems that may be adversely impacted by the chemical
			 release, and other entities required by the Emergency Planning and
			 Community
			 Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.);(vi)an employee training and safety plan;(vii)an inspection of the integrity of covered chemical storage tanks, consistent with appropriate
			 standards;(viii)lifecycle maintenance, including corrosion protection;(ix)notice to the Administrator and the appropriate State agency of—(I)the existing information on the potential toxicity of the stored chemicals to public health and the
			 environment that the Administrator or State, as applicable, determines is
			 relevant to evaluate the risk of harm to public water systems; and(II)safeguards or other precautions that can be taken to detect, mitigate, or otherwise limit the
			 adverse effects of a release of the stored chemicals; and(x)financial responsibility requirements, including proof of insurance, bond, self-insurance,
			 guarantee, or other similar
			 financial assurance instrument;(B)inspections of covered chemical storage tanks, which shall occur—(i)for a covered chemical storage tank listed under paragraph (3), annually by a certified inspector
			 on behalf of the owner or operator of such tank;(ii)for a covered chemical storage tank identified in a source water assessment area under section
			 1453, not less frequently than once every 3 years by the Administrator or
			 State, as applicable; and(iii)for any other covered chemical storage tank, not less frequently than once every 5 years; and(C)a comprehensive inventory of the covered chemical storage tanks in each State.(3)High hazard covered chemical storage tanksNot later than 2 years after the date of enactment of this part, the Administrator or the State, as
			 applicable, shall develop a list of covered chemical storage tanks from
			 which a release of a chemical from the tanks poses the greatest risk of
			 harm to public water systems in the State and the greatest risk to public
			 health.(c)Incorporation of existing standardsIn establishing mandatory program requirements under subsection (b), the Administrator or a State,
			 as applicable, may, by reference, include appropriate—(1)requirements under State or
			 Federal law, including regulations, as in effect on the date on which the
			 program requirements are established; and(2)consensus standards.(d)National primary drinking water regulationsFor purposes of primary enforcement responsibility,  a program and any requirements under
			 this part shall be—(1)considered to be a part of the national primary drinking water regulations established under
			 section 1412; and(2)implemented and enforced in accordance with this Act.(e)AdministrationA program shall be carried out—(1)if the State exercises	primary enforcement responsibility for public water systems in that State
			 under this Act, by the State; or(2)by the Administrator if the State—(A)does not exercise primary enforcement responsibility for public water systems in that
			 State under this Act; or(B)(i)exercises primary enforcement responsibility for public water systems in that State; and(ii)expressly refrains from administering and implementing a program under this part.(f)NotificationNot later than	2 years after the
			 date of enactment of this part, the State shall notify the Administrator 
			 if the State—(1)exercises primary enforcement responsibility for public water systems in that State
			 under this Act; and(2)refrains from establishing a program under this
			 part.(g)SeverabilityIf a State does not implement a program under this part, it shall not otherwise affect the
			 primary enforcement responsibility of the State under this Act.(h)GuidanceThe Administrator shall issue guidance, subject to public notice and  opportunity for comment, and
			 provide other technical assistance to States carrying out programs and
			 activities under this part.1473.Corrective action ordersThe Administrator under section 1472(e)(2) or the State under section 1472(e)(1), as applicable, 
			 may issue an order to the owner or operator of a covered chemical storage
			 tank to carry out this part.1474.Response cost recoveryIf costs have been incurred by the Administrator or the State, as applicable, for undertaking a
			 response action under this part relating to the release of a chemical, the
			 owner or operator of the covered chemical storage tank shall be liable
			 to the Administrator or the State for those response action costs.1475.Transfer of covered chemical storage tanks(a)In generalNotwithstanding the inspection schedule under section 1472(b)(2)(B), no person shall transfer a
			 covered chemical storage tank unless—(1)prior to the closing or completion of the transfer, the transferor submits to the transferee the
			 results of a pretransfer inspection of the integrity of the covered
			 chemical storage tank, which shall be conducted pursuant to any
			 requirements set by the Administrator under section 1472(e)(2) or the
			 State under section 1472(e)(1), as applicable; and(2)except as provided in subsection (e), the transferor or the transferee agrees to take appropriate
			 measures to address the results of the
			 pretransfer inspection prior to the date that is 1 year after the date
			 on
			 which the covered chemical storage tank closes or transfer is complete.(b)Qualifying inspectionsAn inspection carried out not earlier than 1 year before the date on which a covered chemical
			 storage
			 tank is transferred shall
			 satisfy the pretransfer inspection requirement described in subsection
			 (a).(c)Third-party inspectionsAn inspection made by a qualified engineer on behalf of the owner or operator of the tank shall
			 satisfy the pretransfer inspection requirement described in subsection
			 (a).(d)Calculation of time periodFor a covered chemical storage tank subject to a pretransfer inspection under subsection
			 (a)(1), the deadline for the next required inspection under section
			 1427(b)(2)(B) shall be calculated from the date of the pretransfer
			 inspection.(e)ExtensionThe Administrator or State, as applicable, may extend the time period described in subsection
			 (a)(2) for a reasonable time if the transferor or transferee establishes,
			 to the satisfaction of the Administrator or State, that the design and
			 construction  of the appropriate measures taken under subsection (a)(2)
			 cannot reasonably be completed  during the time period.1476.Information sharing(a)Information for public water systemsSubject to subsection (c), the Administrator or State, as applicable, shall make available to 
			 public water systems, on request, information
			 maintained by the Administrator or State, as applicable, in accordance
			 with section  1472(b)(2) relating to—(1)emergency response plans for covered chemical storage tanks located within the same watershed
			 as the public water system;(2)an inventory of each chemical held at the covered chemical storage tanks described in 
			 paragraph  (1);(3)existing information on the potential toxicity of the stored chemicals to public health and the
			 environment that the Administrator or State, as applicable, determines is
			 relevant to evaluate the risk of harm to public water systems; and(4)safeguards or other precautions that can be taken to detect, mitigate, or otherwise limit the
			 adverse effects of a release of the stored chemicals.(b)Emergency response plans(1)In generalA State or the Administrator, as applicable, shall submit a copy of each	emergency response
			 plan submitted under section
			 1472(b)(2)(A) to—(A)the Administrator (or the State if the Administrator is carrying  out the program); and(B)the Secretary of Homeland Security.(2)ConsistencyTo the maximum extent practicable, emergency response plans submitted under section 1472(b)(2)(A)
			 shall be integrated with applicable area contingency plans under section
			 311(j)(4) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(4)).(c)Information(1)In generalThe Administrator or a State, as applicable, shall keep confidential information reported to,
			 obtained by, or otherwise submitted to the Administrator or
			 the State  that the Administrator or State determines to be  national
			 security sensitive
			 or present a security risk to a
			 covered chemical storage tank.(2)ExceptionsParagraph (1) shall not—(A)apply to public health information;(B)apply to information required to be disclosed under the Emergency Planning and Community
			 Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) or any other
			 requirement under
			 any law (including regulations); or(C)prevent the sharing of information with the Administrator, the Secretary of Homeland Security, a
			 public water system, or a public agency involved in emergency response.(3)EffectNothing in this subsection affects—(A)except as provided under paragraph (2), any disclosure requirement or exceptions to disclosure
			 under any State law
			 (including regulations); or(B)any disclosure requirement or exceptions to disclosure under Federal law, including  section 552 of
			 title 5, United States
			 Code
		(commonly known as the Freedom of Information Act)..(b)Emergency powersSection 1431 of the Safe Drinking Water Act (42 U.S.C. 300i) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following:(b)Petitions(1)In generalIn any case in which the Administrator is authorized to act under subsection (a), the owner or
			 operator of a public water system may, but is not required—(A)to commence a civil action for appropriate equitable relief, including a restraining order or
			 permanent or temporary injunction, to address any activity or facility
			 that may present an
			 imminent and substantial endangerment
			 to the health of
			 persons who are supplied by that public water system; or(B)to petition the Administrator to issue an order or commence a civil action under subsection (a).(2)Response(A)In generalSubject to subparagraph (B), not later than 30 days after the date on which the Administrator
			 receives a petition under paragraph (1), the Administrator shall respond
			 to the petition and initiate such action as the Administrator determines
			 to be appropriate.(B)Special rule for emergenciesIf the owner or  operator of a public water system submits the petition under paragraph (1) in
			 response to an emergency, the Administrator shall respond not later than
			 72 hours after receipt of the petition..(c)Conforming amendmentSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—(1)in subsections (a), (b), (e), (f), and (g)—(A)by inserting after public water system each place it appears or a covered chemical storage tank; and(B)by inserting after public water systems each place it appears or a covered chemical storage tank; and(2)in  subsection (i)—(A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and
			 indenting appropriately;(B)by striking the heading designation and all that follows through means— and inserting the following:(i)DefinitionsIn this section:(1)Applicable requirementThe term applicable requirement means—; (C)in paragraph (1)(A) (as so redesignated)—(i)by inserting a comma after 1417; and(ii)by striking or 1445 and inserting 1445, or part G; and(D)by adding at the end the following:(2)Covered chemical storage tankThe term covered chemical storage tank has the meaning given the term in section 1471..July 31, 2014Reported with an amendment